Citation Nr: 0807211	
Decision Date: 03/03/08    Archive Date: 03/12/08

DOCKET NO.  03-37 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to February 
1968.

This matter originates from an August 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In this decision the RO denied the 
veteran's claim of entitlement to service connection for 
bilateral hearing loss.  The veteran appealed this decision 
to the Board of Veterans' Appeals (Board).  In December 2005, 
the Board denied the claim.  

The veteran appealed the Board's December 2005 decision to 
the United States Court of Appeals for Veterans Claims 
(CAVC).  Pursuant to a joint motion to vacate and remand 
filed by the parties, the CAVC issued an order in February 
2007 vacating the Board's December 2005 decision and 
remanding the matter back to the Board.  Thus, the matter is 
once again before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

During a Board hearing in Washington, D.C., in May 2005, the 
veteran's representative stated that the veteran had been 
treated in service for bleeding ears at a hospital in 
Wiesbaden and requested that these records be obtained.  He 
noted that the hospital was still active and that the 
treatment had been rendered in approximately late 1966 into 
early 1968.  The basis of the joint motion filed by the 
parties in February 2007 was that these identified records 
were never requested and that an attempt should be made to 
locate them.  See 38 U.S.C.A. § 5103A.

Accordingly, this matter must be remanded so that the records 
identified above may be requested.  If the AMC/RO is unable 
to procure these records, it shall continue efforts to obtain 
the records until it makes a determination that it is 
reasonably certain that such records do not exist or that 
further efforts to obtain them would be futile.  See 
38 U.S.C.A. § 5103A(b)(3); 38 C.F.R. § 3.159(c)(2).  If the 
AMC/RO reaches such a determination, the veteran and his 
representative should be notified of that fact pursuant to 
38 C.F.R. § 3.159(e).  

Based on the foregoing, the case is REMANDED for the 
following action:

1.  The AMC/RO should make reasonable 
efforts to obtain relevant records 
identified by the veteran and his 
representative regarding hospital service 
records in Wiesbaden during the period 
from late 1966 into early 1968.  If 
additional information is needed from the 
veteran regarding this treatment, the 
AMC/RO should contact the veteran and 
request the information.  All records 
obtained should be added to the claims 
folder.  If requests for these treatment 
records are not successful, the AMC/RO 
should inform the appellant and his 
representative of the nonresponse so that 
they will have an opportunity to obtain 
and submit the records themselves, in 
keeping with their responsibility to 
submit evidence in support of this claim.  
38 C.F.R. § 3.159 (2007).

2.  Thereafter, the AMC/RO should review 
the claims folder and ensure that the 
foregoing development action has been 
conducted and completed in full.  If the 
development is incomplete, appropriate 
corrective action is to be implemented.  
Thereafter, the issue on appeal should be 
readjudicated.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  Thereafter, the 
case should be returned to the Board.  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

